Citation Nr: 1503500	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-01 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for weight gain due to undiagnosed illness.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased disability rating in excess of 40 percent for fibromyalgia to include depression.

4.  Entitlement to a higher initial disability rating for chronic fatigue syndrome in excess of 40 percent.

5.  Entitlement to a higher initial disability rating for diarrhea in excess of 10 percent.

6.  Entitlement to an effective date earlier than July 23, 2008 for the award of service connection for diarrhea.

7.  Entitlement to an effective date earlier than July 23, 2008 for service connection for chronic fatigue syndrome.

8.  Entitlement to an effective date earlier than July 23, 2008 for an increased disability rating of 40 percent for fibromyalgia to include depression.

9.  Entitlement to an effective date earlier than July 23, 2008 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1990 to April 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2009 and December 2010 rating decisions of the RO in St. Petersburg, Florida.  During the course of this appeal the Veteran requested a videoconference hearing before the Board.  On May 6, 2014, prior to the scheduled Board hearing, VA received a letter from the Veteran's representative withdrawing the hearing request.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).  Additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2014).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

In January 2011, the Veteran filed a motion for revision (under 38 C.F.R. § 3.105, based on clear and unmistakable error (CUE)) of an October 7, 2002 rating decision of the RO which, in pertinent part, denied service connection for chronic fatigue syndrome.  As the issue of entitlement to an effective date earlier than July 23, 2008 for the award of service connection for chronic fatigue syndrome was on appeal at the time this CUE motion was filed, the RO has not yet ruled on the CUE motion under the assumption that the two issues are intertwined.  

In a May 2014 brief, the Veteran's representative also advanced that the Veteran is entitled to special monthly compensation based on the loss of use of the buttocks.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of an effective date earlier than July 23, 2008 for the award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 2014 written brief, prior to the promulgation of a decision in the present appeal, the Veteran withdrew her substantive appeal on the issues of entitlement to service connection for weight gain due to undiagnosed illness, service connection for sleep apnea, an increased disability rating in excess of 40 percent for fibromyalgia to include depression, a higher initial disability rating for chronic fatigue syndrome in excess of 40 percent, a higher initial disability rating for diarrhea in excess of 10 percent, and an effective date earlier than July 23, 2008 for the award of service connection for diarrhea.

2.  The Veteran served in the southwest Asia theater of operations during the Gulf War from January 1991 to March 1991.

3.  The Veteran separated from service in April 1991.

4.  The Veteran filed a claim for a qualifying chronic disability, claimed as Gulf War Syndrome, in June 2001.

5.  The Veteran was diagnosed with chronic fatigue syndrome prior to the filing of the June 2001 claim.

6.  An October 2002 rating decision denied service connection for chronic fatigue syndrome as due to an undiagnosed illness.

7.  The Veteran filed a notice of disagreement (NOD) to the October 2002 rating decision in November 2002.

8.  Effective June 10, 2003, 38 C.F.R. § 3.317 was amended and liberalized to clarify that chronic fatigue syndrome is a qualifying chronic disability.

9.  The June 10, 2003 amendments to 38 C.F.R. § 3.317 were applicable as of March 1, 2002.

10.  On February 12, 2004, the RO issued a statement of the case (SOC) to the Veteran which cited to and readjudicated the issue of service connection for chronic fatigue syndrome under the pre-amended version of 38 C.F.R. § 3.317.

11.  On February 24, 2004, VA received a letter from the Veteran indicating that she was returning documents incorrectly sent to her by the RO which contained information about a different veteran.  The letter noted that the RO had advised the Veteran to return the incorrectly mailed documents.  The Veteran advanced that the delay caused by sending the incorrect documentation warranted an extension of time to perfect her service-connection appeal.  This letter, which was received within the 60 window after the issuance of the SOC, effectively acted as an informal request by the Veteran for an extension of time to perfect her appeal.  

12.  In a letter dated June 19, 2004, the Veteran formally requested an extension of time to perfect her appeal.

13.  Good cause for the requested time extension included the February 2004 document mix up, and the fact the Veteran was unable to reach her then representative for assistance as he was unavailable due to medical leave.

14.  No ruling was made on either the informal February 24, 2004 or the formal June 19, 2004 time extension motions.  This precluded finality of the October 2002 rating decision denying service connection for chronic fatigue syndrome as due to an undiagnosed illness.

15.  In a June 2009 rating decision, the RO granted service connection for chronic fatigue syndrome as due to an undiagnosed illness, in part, because of the June 10, 2003 liberalizing law amending 38 C.F.R. § 3.317.

16.  March 1, 2002 is the earliest possible effective date at law for service connection for chronic fatigue syndrome pursuant to the June 10, 2003 liberalizing amendments to 38 C.F.R. § 3.317.

17.  VA received a request for an increased disability rating in excess of 20 percent for fibromyalgia on July 23, 2008; no claim, either formal or informal, was reasonably raised prior to that date.

18.  It became factually ascertainable that the service-connected fibromyalgia to include depression had increased in severity to warrant a 40 percent disability rating on August 27, 2007.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for weight gain due to undiagnosed illness, service connection for sleep apnea, an increased disability rating in excess of 40 percent for fibromyalgia to include depression, a higher initial disability rating for chronic fatigue syndrome in excess of 40 percent, a higher initial disability rating for diarrhea in excess of 10 percent, and an effective date earlier than July 23, 2008 for the award of service connection for diarrhea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an effective date of March 1, 2002, but no earlier, for service connection for chronic fatigue syndrome are met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.109(b), 3.159, 3.317, 3.326, 3.400(p), 3.114(a) (2014).

3.  The criteria for an effective date of August 27, 2007, but no earlier, for the award of a 40 percent disability rating for fibromyalgia to include depression are met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.400(o), 4.71a, Diagnostic Code 5025 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  In a May 2014 brief, prior to the promulgation of a decision in the appeal, the Veteran informed the Board, in writing, that she wished to withdraw the issues of entitlement to service connection for weight gain due to undiagnosed illness, service connection for sleep apnea, an increased disability rating in excess of 40 percent for fibromyalgia to include depression, a higher initial disability rating for chronic fatigue syndrome in excess of 40 percent, a higher initial disability rating for diarrhea, and an effective date earlier than July 23, 2008 for the award of service connection for diarrhea.

As the Veteran has withdrawn the appeal regarding these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for weight gain due to undiagnosed illness, service connection for sleep apnea, an increased disability rating in excess of 40 percent for fibromyalgia to include depression, a higher initial disability rating for chronic fatigue syndrome in excess of 40 percent, a higher initial disability rating for diarrhea, and an effective date earlier than July 23, 2008 for the award of service connection for diarrhea.

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants the earliest effective date available at law for chronic fatigue syndrome as due to an undiagnosed illness, no further discussion of VA's duties to notify and to assist is necessary is to that issue. 

In July 2008, VA issued a VCAA notice which informed the Veteran of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, the evidence generally needed to support an increased rating claim, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The July 2008 VCAA notice was issued to the Veteran prior to the December 2010 rating decision.  The issue of entitlement to an effective date earlier than July 23, 2008 for the award of an increased disability rating of 40 percent for fibromyalgia to include depression was readjudicated in the December 2010 SOC; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA examination in March 2009 which addressed the fibromyalgia symptomatology.  The examination report is of record.  Further, VA has secured or attempted to secure all relevant documentation, which includes VA, private, and social security administration (SSA) records.  The issue of entitlement to an effective date earlier than July 23, 2008 for the award of an increased disability rating of 40 percent for fibromyalgia to include depression has been adequately developed.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Earlier Effective Date for Service Connection for Chronic Fatigue Syndrome

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2014) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2014).

Generally, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or veteran/claimant request if the veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. 
§ 3.114(a)(2), (3).

A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals), or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2014).  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the claimant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b) (2014).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be extended in some cases on a showing of good cause.  However, the Court has held that there is no legal entitlement to an extension of time, but that 38 C.F.R. § 3.109(b) commits the decision to the sole discretion of the Secretary.  Corry v. Derwinski, 3 Vet. App. 231 (1992).  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner.  Thus, a claimant who fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 (1996). 

The Veteran served in the southwest Asia theater of operations during the Gulf War.  After service separation the Veteran filed a claim for a qualifying chronic disability, claimed as Gulf War Syndrome, in June 2001.  The record reflects that the Veteran showed symptoms of, and was diagnosed with, chronic fatigue syndrome prior to the filing of the June 2001 claim.  A subsequent October 2002 rating decision denied service connection for chronic fatigue syndrome as due to an undiagnosed illness.  A NOD to the October 2002 rating decision was filed in November 2002.

Effective June 10, 2003, a liberalizing law was passed to amend 38 C.F.R. § 3.317, in part, to clarify that chronic fatigue syndrome is a qualifying chronic disability.  The June 10, 2003 amendments to 38 C.F.R. § 3.317 were applicable as of March 2, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  On February 12, 2004, the RO issued a SOC to the Veteran which readjudicated the issue of service connection for chronic fatigue syndrome under the pre-June 10, 2003 version of 38 C.F.R. § 3.317.  Subsequently, on February 24, 2004, VA received a letter from the Veteran indicating that she was returning documents incorrectly sent to her by the RO which contained information about a different veteran.  The letter noted that the RO had advised the Veteran to return the incorrectly mailed documents.  The Veteran advanced that the delay caused by sending the incorrect documentation warranted an extension of time to perfect her service-connection appeal.  This letter, which was received within the 60 window after the issuance of the SOC, effectively acted as an informal request by the Veteran for an extension of time to perfect her appeal.  

In a later letter dated June 19, 2004, the Veteran formally requested an extension of time to perfect her appeal.  As to good cause for the requested time extension, the Veteran cited to the February 2004 document mix up, and that she was unable to reach her representative for assistance as he was unavailable due to medical leave.  No ruling was made on either the informal February 24, 2004 or the formal June 19, 2004 time extension motions.  This precluded finality of the October 2002 rating decision denying service connection for chronic fatigue syndrome as due to an undiagnosed illness.

As noted above, in a June 2009 rating decision the Veteran was granted service connection for chronic fatigue syndrome as due to an undiagnosed illness and assigned an effective date of July 23, 2008.  Service connection was granted due to the June 10, 2003 liberalizing law amending 38 C.F.R. § 3.317 to clarify that chronic fatigue syndrome was a qualifying chronic disability.  This amendment went into effect after an October 2002 rating decision of the RO denied service connection for chronic fatigue syndrome as due to an undiagnosed illness, but prior to the issuance of a February 2004 SOC as to that issue.  Upon reviewing the record, the Board finds that, had the RO applied the proper law in the March 2004 SOC, the Veteran would have been granted service for chronic fatigue syndrome as due to an undiagnosed illness at that time due to the liberalizing change in law.  Further, the Board finds that an effective date of March 1, 2002 would have been assigned, as that is the earliest possible effective date at law for service connection for chronic fatigue syndrome pursuant to the June 10, 2003 amendments to 38 C.F.R. § 3.317.  See 68 Fed. Reg. 34539-543 (June 10, 2003).

The Veteran filed a claim for a qualifying chronic disability, claimed as Gulf War Syndrome, in June 2001.  The October 2002 rating decision denying service connection for chronic fatigue syndrome as due to an undiagnosed illness did not become final because no decision was ever made on the Veteran's request for an extension of time to perfect her appeal.  The record reflects that had the RO properly adjudicated the issue pursuant to the June 10, 2003 amendments to 38 C.F.R. § 3.317, the Veteran would have been granted service connection for chronic fatigue syndrome as due to an undiagnosed illness under the liberalizing law, with an effective date of March 1, 2002, the earliest date allowable at law pursuant to the June 10, 2003 amendments.  For these reasons, the Veteran is entitled to an effective date of March 1, 2002, the earliest effective date allowed pursuant to the liberalizing amendments to 38 C.F.R. § 3.317, for the service-connected chronic fatigue syndrome as due to an undiagnosed illness.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. §§ 3.400(p), 3.114(a); 68 Fed. Reg. 34539-543.

Earlier Effective Date for an Increased Disability Rating for Fibromyalgia

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Pursuant to Diagnostic Code 5025, a disability rating of 40 percent for fibromyalgia, the maximum schedular rating, will be assigned for widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Rayaud's-like symptoms, that are constant, or nearly so, and refractory to therapy.  38 C.F.R. § 4.71a.

VA received a request for an increased disability rating in excess of 20 percent for fibromyalgia (which at the time was service connected as arthralgia) on July 23, 2008.  Upon careful review of the record, the Board does not find that a claim for an increased disability rating for fibromyalgia/arthralgia was reasonably raised, either formally or informally, prior to July 23, 2008.  In response to the July 23, 2008 request, in a June 2009 rating decision, the RO granted an increased disability rating from 20 to 40 percent for service-connected fibromyalgia to include depression.  The effective date was set as July 23, 2008, the date the request for an increased disability rating was received by VA.

Pursuant to 38 C.F.R. § 3.400(o)(2), the Veteran would only be entitled to an earlier effective date for the increased 40 percent disability rating for fibromyalgia to include depression if the evidence shows that the Veteran became entitled to the new disability rating between July 23, 2007 and July 23, 2008.  If it is factually ascertainable that the increase in disability occurred prior to July 23, 2007, then the proper effective date pursuant to 38 C.F.R. § 3.400(o)(2) would be July 23, 2008, the date currently assigned.

The evidence of record reflects that the Veteran had constant or near constant widespread musculoskeletal pain and tenderness prior to July 23, 2007.  For 

instance, a November 2004 VA treatment record reflects that the Veteran regularly had pain throughout her body, with 14 out of 18 tender points identified; however, the pre-July 23, 2007 evidence does not make it factually ascertainable that the fibromyalgia was refractory to therapy prior to July 23, 2007.

A July 10, 2007 private treatment record indicates that the Veteran was having a suboptimal response to treating her pain with over the counter medications, and it was recommended that she undergo a corticosteroid injection into her left hip.  A subsequent August 27, 2007 private treatment record notes that the corticosteroid injection did not result in improvement in the Veteran's hip pain.  As such, August 27, 2007 is the first time the evidence of record reflects that it was factually ascertainable that the service-connected fibromyalgia to include depression was painful and tender, widespread, and refractory to therapy, warranting a 40 percent disability rating.  The August 27, 2007 medical record falls within the one year time frame from July 23, 2007 to July 23, 2008 prior to receipt of claim for increase to warrant an earlier effective date for the grant of an increased 40 percent disability rating for the service-connected fibromyalgia to include depression.

The Veteran filed a request for an increased disability rating for fibromyalgia which was received on July 23, 2008, and no similar request, either formal or informal, was reasonably raised prior to that date.  The evidence of record reflects that it was factually ascertainable that the Veteran's fibromyalgia symptomatology was painful and tender, widespread, and refractory to therapy on August 27, 2007, which was within one year of the date of filing the increased disability rating request.  For 

these reasons, the Veteran is entitled to an effective date of August 27, 2007, but no earlier, for the service-connected fibromyalgia to include depression.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. §§ 3.400(o)(2).


ORDER

The appeal for service connection for weight gain due to undiagnosed illness is dismissed.

The appeal for service connection for sleep apnea is dismissed.

The appeal for an increased disability rating in excess of 40 percent for fibromyalgia to include depression is dismissed.

The appeal for a higher initial disability rating for chronic fatigue syndrome in excess of 40 percent is dismissed.

The appeal for a higher initial disability rating for diarrhea in excess of 10 percent is dismissed.

The appeal for an effective date earlier than July 23, 2008 for the award of service connection for diarrhea is dismissed.

An effective date of March 1, 2002 for the grant of service connection for chronic fatigue syndrome as due to an undiagnosed illness is granted.

An effective date of August 27, 2007 for the grant of a 40 percent disability rating for the service-connected fibromyalgia to include depression is granted.



REMAND

Earlier Effective Date for TDIU

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Gaston, 605 F.3d at 984.  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

In its December 2010 decision, the RO granted a TDIU with an effective date of July 23, 2008.  The RO assigned the July 23, 2008 date based upon having received a claim for benefits on July 23, 2008 in which the Veteran advanced being unable to work due to the progression of arthralgia in her hands, and because it was the earliest date upon which the Veteran met the schedular rating criteria.  There is no indication that the RO submitted the claim to the Director, Compensation and Pension Service, for extraschedular consideration of an effective date for TDIU earlier than July 23, 2008.

The record reflects that at various times during the course of this appeal the Veteran has advanced that she became unemployable due to the service-connected disabilities in October 2007, which is within one year of the date the RO received the informal claim for TDIU; however, the Veteran's counsel has also advanced that the Veteran has been unable to maintain substantially gainful employment due to service-connected disabilities as far back as January 2001.  In light of the Board's actions in the instant decision, a remand is necessary to allow the RO to consider whether the record reflects that it is factually ascertainable that the Veteran first became entitled to a TDIU in the year prior to the filing of the informal July 23, 2008 TDIU claim, and whether it is necessary to refer the issue of an earlier effective date for TDIU to the Director, Compensation and Pension Service, for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the issue of an earlier effective date for a TDIU is REMANDED for the following action:

Undertake any additional development necessary to readjudicate the issue of entitlement to an effective date earlier than July 23, 2008 for a TDIU, including referral to the Director, Compensation and Pension Service, if warranted.  Then, readjudicate the issue of an effective date earlier than July 23, 2008 for a TDIU.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


